NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                                  MAR 26 2015

                                                                            MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

MARTIN CARDOZA-SEPULVEDA,                         No. 10-73638
AKA Martin Lugo Morales,
                                                  Agency No. A041-104-474
              Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 11, 2015**
                              San Francisco California

Before: CALLAHAN, M. SMITH, and WATFORD, Circuit Judges.

       Martin Cardoza-Sepulveda appeals from the BIA’s determination that

because he failed to establish that he is a United States citizen, his motion to

terminate deportation proceedings was properly denied. Because the parties are


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
familiar with the facts and procedural history of this case, we repeat only those

facts necessary to resolve the issues raised on appeal. We deny the petition for

review.

      “[T]here must be strict compliance with all the congressionally imposed

prerequisites to the acquisition of citizenship.” Fedorenko v. United States, 449
U.S. 490, 506 (1981). Cardoza-Sepulveda has conceded that he is not a United

States citizen by birth under INA § 301(a)(7), 8 U.S.C. § 1401(a)(7)(1964),

because his father, a United States citizen at birth, was not physically present in the

United States for the time required by the statute – ten years, five of which were

after the age of 14 – prior to Cardoza-Sepulveda’s birth. Additionally, Cardoza-

Sepulveda does not make the argument that he or his father naturalized under INA

§ 316(a), 8 U.S.C. § 1427(a), or that either of them satisfied the requirements

necessary for naturalization. See, e.g., INA § 312(a), 8 U.S.C. § 1423(a); INA §

313, 8 U.S.C. § 1424; INA § 337, 8 U.S.C. § 1448. Therefore, Cardoza-Sepulveda

is not a citizen under INA § 321(a), 8 U.S.C. § 1432(a) (enacted 1988)(repealed

2000), because his father was a citizen at birth, not through naturalization. Because

Cardoza-Sepulveda is not a United States citizen, his motion to terminate

deportation proceedings was properly denied.

      PETITION FOR REVIEW DENIED.

                                        2